Citation Nr: 0739898	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma 
(skin cancer), to include as secondary to herbicide exposure.

2. Entitlement to a rating in excess of 20 percent for 
residuals of a left shoulder injury.

3. Entitlement to a compensable rating for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to May 1953, from March 1957 to March 1966, and 
from July 1966 to December 1974.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2003 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that, in part, 
granted service connection for residuals of a left shoulder 
injury (rated 20 percent), and for tinnitus (rated 10 
percent), both effective January 23, 2003, and denied service 
connection for skin cancer, post-traumatic stress disorder 
(PTSD) and duodenal ulcer disease.  The veteran (via 
correspondence from his representative) (in pertinent part) 
initiated appeals of the denials of service connection for 
PTSD, duodenal ulcer disease, and his basal cell carcinoma, 
and also appealed the ratings assigned for his left shoulder 
disability and for tinnitus.  

A November 2004 rating decision granted service connection 
for "history of duodenal ulcer, peptic ulcer disease", 
rated noncompensable from January 23, 2003.  A February 2005 
statement from the veteran is reasonably construed as a 
notice of disagreement with the rating assigned.  

A February 2005 rating decision granted service connection 
for PTSD, and in his February 2005 VA Form 9 the veteran 
withdrew his appeal in the matter of the rating for tinnitus.  
Consequently, these matters are not before the Board.

A February 2005 statement raises claims of entitlement to 
service connection for gastrointestinal problems and 
hypertension as secondary to PTSD and entitlement to an 
increased rating for hearing loss.  Those matters have not 
been developed for appellate review; they are referred to the 
RO for appropriate action.

In December 2007, the Board granted a motion to advance this 
case on the Board's docket due to the appellant's advanced 
age.  His claims file is now in the jurisdiction of the 
Boise, Idaho RO.  

The matter of the rating for duodenal ulcer disease is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1. The veteran served in Vietnam during the Vietnam era.

2. The veteran's skin cancer, basal cell carcinoma, is not a 
listed disease associated with exposure to certain herbicide 
agents in Vietnam; was not manifested during his active 
service or within one year thereafter; and is not shown to be 
related to his service, including sun exposure therein.

3. The veteran is right-handed; his service connected left 
shoulder disability is manifested by limitation of motion of 
the left arm by repetitive use/pain to less than midway 
between the side and shoulder level; however, limitation of 
motion of the arm to 25 degrees from the side, fibrous union 
or nonunion of the humerus, or ankylosis of scapulohumeral 
articulation are not shown.


CONCLUSIONS OF LAW

1. Service connection for basal cell carcinoma is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2. A rating in excess of 20 percent for left shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a; Diagnostic Codes (Codes) 5200, 5201, 5202, 5203 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim of service connection for basal cell 
carcinoma (skin cancer), the veteran was advised of VA's 
duties to notify and assist in the development of the claim.  
While he did not receive complete notice prior to the initial 
rating decision, a February 2005 letter provided essential 
notice prior to the readjudication of the claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March 2003 and 
February 2005 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

As for the increased rating claim, since the rating decision 
on appeal granted service connection for left shoulder 
disability and assigned a disability rating, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 488 F.3d 1311 (Fed. Cir. 
2007).  A  February 2005 SOC provided notice on the 
"downstream" issue of an increased initial rating; while a 
March 2006 supplemental SOC (SSOC) readjudicated the matter 
after the appellant and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  A March 
2006 letter also provided notice of general disability rating 
and effective date criteria.  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations to 
evaluate the veteran's left shoulder disability in March 2003 
and January 2006.  As there is no competent (medical) 
evidence suggesting that the veteran's skin cancer might be 
related to his service, the Board finds that a VA examination 
to determine the etiology of the skin cancer is not 
necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The veteran has not identified 
any pertinent evidence that remains outstanding and in an 
April 2006 statement indicated that he did not have any more 
information or evidence to submit to support his claims.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the 
veteran's claims file has been reviewed (with an emphasis on 
the evidence relevant to these appeals).  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate, and the  analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.
Service Connection - Basal Cell Carcinoma (Skin Cancer)

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for basal cell carcinoma of the skin.  See 68 
Fed. Reg. 27630-27641 (May 20, 2003).  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is not in dispute that the veteran served in Vietnam 
during the Vietnam era, and is presumed to have been exposed 
to Agent Orange therein.  It is also not in dispute that he 
has had basal cell carcinoma.  Since Vietnam is in a known 
tropical climate, and given the demands of service, it may 
also be readily conceded that he had extensive sun exposure 
in Vietnam.  What remains necessary for him to establish 
service connection for the skin cancer is evidence that it is 
related to his service, to include sun exposure and/ or 
herbicide exposure therein.

Significantly, skin cancers (basal cell carcinoma) are not 
listed in 38 C.F.R. § 3.309(e).  Consequently, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.  
Furthermore, there is no competent evidence that malignant 
skin tumors were manifested in the veteran's first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 also do not 
apply.
To establish service connection for the skin cancer under 
these circumstances, the veteran must show affirmatively that 
it is related to his active service.  His SMRs, including his 
separation examination, are silent for complaints, findings, 
treatment or diagnosis of skin cancer.  Postservice private 
treatment records show that skin cancer was diagnosed in 
March 1999, almost 25 years after service, and the evidence 
in the record does not suggest that that skin cancer was 
recurrent.  Such a lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability is sought is of itself a factor for consideration 
against a finding that any current skin cancer is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).

There is no competent (medical) evidence in the record of a 
possible nexus between the veteran's skin cancer and his 
service (to include herbicide or sun exposure therein).  The 
Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), VA 
has a duty to provide a VA medical examination or obtain a 
medical opinion once a claimant has established that he has a 
current (or persistent/recurrent) disability that may be 
related to an event, injury, or disease in service.  Here, 
the veteran has not submitted any medical evidence or textual 
evidence suggesting that his skin cancer might be related to 
either sun or herbicide exposure in service.  His own 
statements relating his skin cancer to either sun or 
herbicide exposure in service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu, 2 Vet. App. at 495.  
Consequently, in this instance, VA's duty to assist by 
arranging for an examination/securing a medical opinion has 
not been triggered.   

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's skin cancer is related to his service, and against 
the claim of service connection for basal cell carcinoma.  
Accordingly, it must be denied.




Increased Rating - Left Shoulder Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned staged ratings for the veteran's service 
connected left shoulder disability; a 20 percent rating has 
been assigned for the entire appeal period.  As 
manifestations of the disability have never exceeded the 
schedular criteria for a 20 percent rating for this 
disability/met the criteria for the next higher (30 percent) 
rating, the Board finds  that staged ratings are not 
indicated.  

The veteran is right-handed; consequently, his left shoulder 
is the minor (nondominant) one.  During service he was 
involved in a helicopter crash, and the injuries he sustained 
included a fracture of the head of the left humerus.  His 
service-connected residuals of that injury are characterized 
as residuals, left shoulder (nondominant) fracture of the 
head of the humerus, with degenerative changes of the 
shoulder and acromioclavicular joints, and findings 
suggesting a large Hills-Sachs type of deformity. The 20 
percent rating currently assigned is under Code 5202 (for 
other impairment of humerus).

Under Code 5202 (for the minor shoulder), a 20 percent rating 
is warranted for malunion of the humerus with moderate or 
marked deformity or for infrequent episodes of dislocation or 
for very frequent episodes of dislocation with guarding of 
all arm movements.  A 40 percent rating is warranted for 
fibrous union; a 50 percent rating for nonunion (false flail 
joint); and a 70 percent rating for loss of head (flail 
shoulder).  38 C.F.R. § 4.71a.  Under Code 5201 (for 
limitation of arm motion) a 20 percent rating is warranted 
for limitation of motion at the shoulder level or at midway 
between the shoulder and the side, a 30 percent rating 
requires limitation to 25 degrees from the side.  38 C.F.R. 
§ 4.71a.   

The disability picture presented falls squarely within the 
criteria for a 20 percent rating.  On January 2006 VA 
examination, the veteran was observed to guard his left arm 
from swinging freely as he walked through the hospital 
passageways.  However, fibrous union, nonunion, or loss of 
head has not been reported.  Consequently, a rating in excess 
of 20 percent under Code 5202 is not warranted.

Looking to other potentially applicable Codes, Code 5200 does 
not apply, as it requires ankylosis, and ankylosis is not 
shown.  Code 5203 would be of no benefit to the veteran, as 
the maximum rating under that code is 20 percent (which is 
already assigned).  

Finally, as the service connected left shoulder disability 
encompasses arthritis (rated based on limitation of motion, 
Code 5003), Code 5201 is for consideration.  Code 5201 
provides a 20 percent rating when there is motion limitation 
of the minor arm to shoulder level or to midway between the 
side and shoulder level.  A 30 percent rating requires motion 
limitation to 25 degrees from the side.  38 C.F.R. § 4.71a.  
On March 2003 VA examination, forward flexion of the left arm 
was to 115 degrees, with pain at 95 degrees.  Abduction was 
to 92 degrees, with pain at 74 degrees.  On January 2006 VA 
examination there were decreased levels of motion, with 
forward flexion of the left shoulder from 0-110 degrees with 
pain at 90 degrees, reduced on repetition to 0-87 degrees 
with increased pain.  Abduction was 0-60 degrees with 
multiple "clunking," snapping and popping, and pain at 56 
degrees, reduced on repetition to 0-31 degrees, with pain at 
28 degrees.  Neither examination showed limitation satisfying 
the criteria for a 30 percent rating under Code 5201, as 
motion (even on repetitive use) was never to the 25 degrees 
(or less) required for the 30 percent rating.  38 C.F.R. 
§ 4.71a.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  38 C.F.R. § 4.40, 4.45, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Notably, the January 2006 VA examiner 
reported the additional limitations on repetitive use; and 
atrophy and fatigue were not noted.  Significantly, the 
examiner also that it was not possible for him to "state to 
what extent or in which degrees there may be additional loss 
of function or range of motion of the veteran's left shoulder 
during flare-up episodes without resorting to mere 
speculation." The veteran's own statements describing his 
symptoms and condition are competent evidence to the extent 
that he can describe what he experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, they must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  

As the service connected left shoulder disability is in a 
post-surgical status, consideration must be given to whether 
the surgical scar warrants a separate compensable rating.  
38 C.F.R. § 4.118, Codes 7801-7805.  Code 7801 provides 
various ratings for scars that are deep or cause limited 
motion.  Code 7802 provides a 10 percent rating for 
superficial scars that do not cause limited motion 
encompassing an area (or areas) of 929 square centimeters or 
greater.  Code 7803 provides 10 percent rating for 
superficial, unstable scars.  Code 7804 provides a 10 percent 
rating for superficial scars that are painful on 
examination. Code 7805 provides for ratings based upon the 
limitation of function of the affected part.  

On March 2003 VA examination, it was noted that there was an 
"18 cm well healed nonadherent, nontender linear scar."  On 
January 2006 VA examination, the  surgical scar was described 
as 18.5 cm in size, linear, nonadherent, nontender and well-
healed.  The record is silent for any complaint of the scar 
being tender or painful.  As it is not deep, painful, or 
tender, and is not shown to cause any limitation of function, 
it does not warrant a compensable rating under Codes 7801-
7805.  38 C.F.R. § 4.118.  

A rating in excess of 20 percent for the veteran's service 
connected left shoulder disability is not warranted under any 
applicable criteria.  His subjective complaints, as well as 
the impairment objectively shown, are encompassed by the 
criteria for the current 20 percent rating.  Hence, this 
claim must be denied.
ORDER

Service connection for basal cell carcinoma is denied.

A rating in excess of 20 percent for residuals of a left 
shoulder injury is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished to the 
appellant.  In essence, the following sequence is required:  
There must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing an NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Here, a November 2004 rating decision granted service 
connection for duodenal ulcer disease, rated noncompensable, 
effective January 23, 2003.  In February 2005, the veteran 
submitted the following statement, "[Increased] 
compensation: . . . Ulcer condition.  I take medication every 
day for this condition."  Under 38 C.F.R. § 20.201, such a 
statement "may reasonably be construed as disagreement with 
that determination and a desire for appellate review."  The 
RO has not issued a SOC in this matter.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs, the 
Board must remand the case and instruct the RO that the issue 
remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  

The veteran is advised that his claim of entitlement to a 
compensable rating for duodenal ulcer disease is not before 
the Board at this time, and will be before the Board only if 
he timely files a substantive appeal after a SOC is issued.
Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of entitlement to a compensable 
rating for duodenal ulcer disease.  The 
veteran must be advised of the time limit 
for filing a substantive appeal, and that, 
in order for the Board to have jurisdiction 
in this matter, he must submit a timely 
substantive appeal.  If he timely perfects 
an appeal, this matter should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


